DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 2-7 are pending. 
Claims 2-6 are withdrawn from further consideration as being directed to non-elected inventions.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 January 2022 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WIPO Publication WO 2011/011705 to Kainz et al. cited previous Office action (herein Kainz) in view of U.S. Patent 6,194,514 to Scheuermann et al. cited previous Office action (herein Scheuermann), Japanese Publication JP 2008-201882 to Hideaki et al. cited in Information Disclosure Statement filed 11 February .
Regarding claim 7, Kainz teaches an aqueous dispersion for forming a coating on a metal substrate comprising (a) one or more base polymers corresponding to the one or more homopolymers and/or copolymers of propylene recited in the instant claims, (b) one or more stabilizing agents corresponding to the one or more stabilizing agents recited in the instant claims, (c) one or more neutralizing agents corresponding to the one or more neutralizing agents recited in the instant claims, and (d) water (abstract).  Kainz teaches that the base polymer can be a polyolefin homopolymer or copolymer such as polypropylene (page 6, bottom).  Kainz teaches that the stabilizing agent can be a polar polyolefin (page 19, top).  Kainz is silent as to a desired particle size for the dispersed polymer; however the inventive examples of Kainz have a particle size that ranges from 0.3 µm to 8.85 µm (Table 1), or 300 nm to 8,850 to nm.  Therefore, it would be obvious to one of ordinary skill in the art that the size of the dispersed polymer particles of Kainz overlaps the range recited in the instant claims.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).  Kainz teaches that water makes up 15 to 99 vol% of the dispersion (page 24, top) meaning that the dispersion is from 1 to 85 vol% solids.  One of ordinary skill in the art would recognize that even when corrected for density, the volumetric percentage taught by Kainz overlaps the range recited in instant claim 1 for the solids content of the blend.  Kainz also teaches that the base polymer is present at 15 to 99 wt% based on total solids content (page 5, bottom) which overlaps the range recited in instant claim 1. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).  Kainz teaches that the dispersion can be blended with one or more dispersions or emulsions (page 25, top) and that these dispersions or emulsions can be included as part of the aqueous phase (page 28, middle).  One of ordinary skill in the art would reasonably consider the dispersion of Kainz blended with an emulsion as 
Kainz is silent as to the other emulsion being an acrylic emulsion as recited in the instant claims and the pH of the composition.
Regarding the acrylic emulsion, Scheuermann teaches an aqueous dispersion for a metal substrate (Col 3, lines 19-22) wherein the dispersion is an aqueous poly(meth)acrylate dispersion produced via emulsion polymerization (Col 3, lines 24-26).  Scheuermann teaches that the poly(meth)acrylate polymer comprises, among other monomers, 2-10 wt% of at least one carboxylic acid (Col 3, lines 65-67) corresponding to the acid monomers recited in the instant claims, has a molecular weight of greater than 20,000 g/mol (Col 4, lines 52-54), and has a particle size of from 60 to 250 nm (Col 4, lines 54-55).  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).  Scheuermann teaches that the poly(meth)acrylate polymer makes up 20 to 65 wt% of the dispersion (Col 4, lines 52-54).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the other emulsion blended into the aqueous dispersion of Kainz to be the dispersion of Scheuermann because it would improve heat-sealing and adhesion characteristics to metal substrates (Col 3, lines 19-23).
Scheuermann is silent as to the glass transition temperature of the poly(meth)acrylate polymer.
Hideaki teaches a coating composition comprising an aqueous dispersion of a modified polyolefin, an acrylic resin, and a conductive pigment (paragraph 0008).  Hideaki teaches that the acrylic resin should have a glass transition temperature of 20°C to 80°C (paragraph 0036).  
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the poly(meth)acrylate polymer of Scheuermann to have the glass transition temperature of Hideaki because it would yield desirable hardness of the formed coating film (paragraph 0036).
Regarding the pH of the coating composition and its components, Kim teaches a coating composition comprising polypropylene chloride and an acrylic resin (abstract).  Kim teaches that the emulsion should have a pH of from 7 to 11 (paragraph 0040).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the composition and components of Kainz as modified above to have a pH as taught by Kim because a pH below this range gives insufficient storage stability, and a pH above the range has an excess of free basic substance that causes difficulty in using an emulsion (paragraph 0040).  Although Kim teaches the preferred pH for the composition as a whole, one of ordinary skill in the art would recognize that storage stability and ease of using would be equally important to the emulsions that are the component parts of the coating composition.
Regarding the content of the acrylic solids, as discussed above, Kainz teaches that the base polymer is present at 15 to 99 wt% based on total solids content (page 5, bottom).  Kainz also teaches that the stabilizing agent is present at 1 to 50 wt% based on total solids content (page 18, bottom).  As modified above, the main constituent parts of the aqueous dispersion of Kainz that contribute to the solids content are the base polymer, the stabilizing agent, and the poly(meth)acrylate polymer.  Therefore, given Kainz’s teachings of the content of the base polymer and the stabilizing agent, the poly(meth)acrylate polymer would make up 84 wt% or less of the solids content which overlaps the range recited in instant claim 1.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Response to Amendment
In view of Applicant’s amendments filed 27 January 2022, previous rejections under 35 U.S.C. 103(a) have been updated.
Applicant's arguments filed 27 January 2022 have been fully considered but they are not persuasive. 
Applicant argues that claimed amount of polyolefin dispersion is critical to adhesion performance and points to comparative example 7 and examples 11-14 and 17-19 in Tables 3 and 6 of the instant specification as evidence (Remarks, pages 5-6).  Comparing the performance of comparative example 7 with examples 11-14 and 17-19 demonstrates that the mere presence of the polyolefin dispersion is what is required to achieve the desired adhesion.  Kainz teaches the presence of the polyolefin dispersion.  Moreover, Kainz teaches the exact polymer (Dow 6D43, page 40) that is used as the polyolefin dispersion in the instant examples (Table 1).  Examiner notes that the data presented in Tables 3 and 6 are not commensurate in scope with the claimed ranges and do not demonstrate the criticality of said ranges.
Applicant also notes that comparative example 7 corresponds to the composition of Hideaki (Remarks, pages 5-6).  Hideaki was used as a secondary reference to teach only the glass transition temperature of the acrylic polymer; therefore, any argument that Hideaki does not teach the claimed polyolefin dispersion is moot.  Kainz teaches the claimed polyolefin dispersion.  Moreover, Kainz teaches the exact polymer (Dow 6D43, page 40) that is used as the polyolefin dispersion in the instant examples (Table 1).  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY M DAVIS/Primary Examiner, Art Unit 1783